Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 05/05/2022. Claims 1, 2, 9, 11-13, and 18-19 are presently pending and presented for examination.

Response to Arguments
Applicant's arguments, see pages 9-12, filed 05/05/2022, have been fully considered but they are not persuasive. Applicant argues on page 11 that Komatsuzaki does not obtain a total number of target users based on a processor estimating a user as a target user (or first user). Applicant gives an example in that Komatsuzaki includes a generating unit that generates disposition position information based on a value indicating a use possibility with reference to schedule data of a person present in the each of the plural small regions and characteristics of a field associated with the each of the plural small regions, pointing to claims 1-3 for support. However, this is only one embodiment taught by Komatsuzaki. In another embodiment, information about the number of persons existing in each small region and characteristics of the person existing in each small region, information about characteristics of the field of each small region, the disposition position information of each robot 20 transmitted to the robot, and the like in the workplace transmitted from the environmental sensor are temporarily stored in the memory [Column 3, lines 64-67, Column 4, lines 1-13]. Additionally, when the sensor information acquisition unit requests area information of a specific small region, the area information includes the number of persons existing in a small region [Column 4, lines 45-52]. The sensor information analysis unit can even analyze information specifying the number of persons or a population density existing in a specified small region [Column 4, lines 64-66]. Additionally, in a case where the workplace is divided into small regions of the total number of MxN, as shown in FIG. 6, and a robot disposition determining process in each small region is performed as shown in FIGS. 7-9 [Column 6, lines 7-21]. This means that a total number of persons in each small region is counted up, and the total number of regions are also counted up, which inherently means that a total number of persons in the workspace will be estimated. Additionally, in FIG. 7, the robot selects a small region that is unprocessed in S702, and the area information (including number of persons in the area) is acquired and analyzed. The estimated robot use amounts are then calculated for all persons existing in the selected (target) small region in steps S705-S709 until all of the (target) users estimated use amounts are calculated. For example, a case where persons are sitting around a table is interpreted as “the persons are in a conference,” and a case where the persons are standing in a neighboring place is interpreted as “the persons are standing to talk” [Column 6, lines 41-57]. Since the conference room can be a group of small regions, this reads on estimating, for each of the service spaces, a total number of target users based on the estimated information regarding the users, wherein each of the target users is a user, from among the users, believed to want to receive a robot service from the robot. FIG. 7 shows how this estimation process is done, and how the sensor information analysis unit analyzes characteristics of the field of the small region based on information obtained from the environmental sensor. Each person registers schedule data of him using the scheduling application software [Column 2, lines 18-21], meaning that each user is examined for estimating robot use. The process for calculating the estimated robot use amount involves acquiring the area information from the environmental sensor [FIG. 7, S703], which includes the number of persons stored in the memory [Column 6, lines 31-40], This is applied to each small region [Column 6, lines 12-15]. Additionally, as detailed below, Komatsuzaki teaches that the moving patterns of the user are used to determine whether a user located in a relevant service region is a target user or not, so the process of estimating, for each of the service spaces, a total number of target users based on the estimated information regarding the movement of the users. In at least one embodiment, the robot disposition positioning process is performed in a case where the environmental sensors detect that rapid movement of the persons 80 occur in the workplace [Column 11, lines 49-55]. At S706, a person is selected for each small region, and the first time steps S706-S709 are performed, the person selected is a first user [FIG. 7, S706-S709]. This information is used to determine where robots should be placed by the robot disposition position determining process, which is used to determine where the robots should be positioned, and the positions of the robots may be changed for each predetermined time. Even if one were to argue that Komatsuzaki does not expressly teach that all of these elements are combined in the same embodiment, so that the movement of users to estimate the total number of users wherein each user is a target user, it would have been obvious at the time the invention was filed to combine these elements of Komatsuzaki so as to allow the system to update, based on how quickly people are moving between small regions, the number of users in each small region before selecting target users.
	Applicant also argues that Komatsuzaki does not teach that the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user. As detailed below, this claim element has been rejected under 35 U.S.C. §112(a). The examiner is interpreting this claim element to mean that the processor is configured to identify one user leaving the first service space as a target user of the first service space, to identify the user entering the first service space as a separate user, and to estimate that a user entering or leaving a second space is a target user of that second service space, while a user leaving the non-service space will be identified as a separate user from the target user from the first space. For the most part, the applicant’s argument seems to be standing on the claim that Komatsuzaki does not teach any features relating to a total number of target users and/or estimating a total number of target users. As stated above, Komatsuzaki teaches or at least suggests this element. However, in the interest of compact prosecution, the examiner is addressing the argument that Komatsuzaki does not teach elements regarding estimating a user as a target user of the service spaces. As stated in the previous rejection and below, Komatsuzaki teaches that in step S706 of FIG. 7, the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time. If a new person (user B) enters the first small region, then the process will repeat with the assumption that the new user is a target user of the first small region.
	Applicant also argues that Komatsuzaki in combination with T P does not teach “selecting a service space in which the total number of the target users is largest among the service spaces, setting a preset standby position of the selected service space as an initial position of the robot in the first time period of a current date.” Applicant’s arguments again rest on the idea that Komatsuzaki does not teach the total number of the target users, and thus could not teach selecting a service space in which the total number of the target users is largest among the service spaces. However, as stated above and in the detailed rejection below, Komatsuzaki teaches these elements in such that it would at the very least be obvious to apply Komatsuzaki to teach the total number of target users. As a result, and as previously stated in the prior office action, Komatsuzaki also teaches selecting a service space in which the total number of the target users is largest. The element that Komatsuzaki does not teach, which T P is relied upon to cure, is the element regarding setting a preset standby position of the selected service space as an initial position of the robot in the first time period of a current date. As stated in the previous office action and in further detail below, T P teaches this element, and is not necessary nor is it relied upon to teach selecting a service space in which the total number of the target users is largest among the service spaces. 
	Applicant argues on pages 14-16 that the same arguments regarding claim 1 should apply to claims 13 and 18. Likewise, the same responses to the arguments regarding claim 1 apply to claims 13 and 18. Similarly, applicant argues on page 16 that the dependent claims should be patentable in view of the independent claims. Since the independent claims are still rejected under 35 U.S.C. §103, the dependent claims are still rejected as well. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 1, Claim 1 recites:
	A robot management server for managing a robot located in a place including a plurality of service spaces, the robot management server comprising: 
	a memory to store instructions; and 
	a processor configured to execute the instructions to perform operations for: 
		estimating, for each of the service spaces, information regarding movement of users located in corresponding region of a service space during a first time period of a previous date based on at least one image of the place obtained during the first time period of the previous date, wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service, 
		estimating, for each of the service spaces, a total number of target users based on the estimated information regarding the movement of the users, wherein each of the target users is a user, from among the users, believed to want to receive a robot service from the robot, 
		selecting a service space in which the total number of the target users is largest among the service spaces, and 
		setting a preset standby position of the selected service space as an initial position of the robot in the first time period of a current date, 
		wherein, for each of the service spaces, the information regarding the movement of the users includes information regarding whether or not the users enter or leave the service space and information regarding the users' moving pattern in the region of the service space, and 
		wherein the information regarding the users' moving pattern includes the users' moving speed in the region and whether the user roams in the regions, 
		wherein the place includes a first service space in which a users' intent to use is clear, a second service space in which the users' intent to use is not clear, and a non- service space in which the predefined service is not provided, 
		wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user, 
		wherein, when the moving speed of a user leaving the service spaces is less than a predetermined speed or when a user roams around the service spaces, the processor is configured to estimate the user as a target user of the service spaces.

Step 1: Statutory Category – Yes. 
	The claim recites an apparatus.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing underlined limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claim recites:
		A robot management server for managing a robot located in a place including a plurality 
	of service spaces, the robot management server comprising: 
	a memory to store instructions; and 
	a processor configured to execute the instructions to perform operations…
This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of mental processes and organizing human activities, but for the limitation that a computer can be programed to perform the task. That is, other than reciting “a robot server for managing a robot…the robot management server comprising: a memory to store instructions; and a processor configured to execute the instructions to perform operations”, nothing in the claim precludes the element being done in the mind.  For example, a person could observe the movements of users in various service spaces, predict the services the users may need or want, and direct workers in the service space to assist the users as necessary.  This claim is directed to a method combining mental processes and organizing human activities.

Step 2A Prong Two evaluations – Practical Application – No. 
	Claims 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the italicized portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”).

The claim limitations of:
		wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user, 
		wherein, when the moving speed of a user leaving the service spaces is less than a predetermined speed or when a user roams around the service spaces, the processor is configured to estimate the user as a target user of the service spaces
	are directed to extra-solution activity of mere data gathering which is a form of insignificant extra-solution activity, see MPEP 2106.05(g).

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No.
	Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on one or more processors cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (robots) is not indicative of an inventive concept (significantly more).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps:
		wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user, 
		wherein, when the moving speed of a user leaving the service spaces is less than a predetermined speed or when a user roams around the service spaces, the processor is configured to estimate the user as a target user of the service spaces
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). Therefore, the whole does not amount to significantly more than the recited exception.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding Claim 2.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are directed to mental processes. 
Step 2A Prong two. Similar to claim 1, the additional element of receiving an image obtained during a previous date is mere data gathering and therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of receiving an image obtained during a previous date is mere data gathering and therefore not significantly more than the judicial exception.

Regarding Claim 9.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are directed to mental processes.
Step 2A Prong two. Similar to claim 1, the additional element of estimating a user entering the entrance of the first non-service space as a target user of the first non-service space is mere organization of human activities and therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of estimating a user entering the entrance of the first non-service space as a target user of the first non-service space is mere organization of human activities and therefore not significantly more than the judicial exception.

Regarding Claim 11.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are directed to mental processes.
Step 2A Prong two. Similar to claim 1, the additional element of a processor is a generic computer to implement the abstract idea and therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 12.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are directed to mental processes.
Step 2A Prong two. Similar to claim 1, the additional element of an algorithm model is a mathematical concept and therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of an algorithm model is a mathematical concept and therefore not significantly more than the judicial exception.

Regarding Claim 13, Claim 13 recites:
	A robot located in a place including a plurality of service spaces that provide a predefined service, the robot comprising: 
	an image sensor configured to obtain, during a first time period of a previous date, at least one image of the place; 
	a memory configured to store instructions; and 
	a processor configured to execute the instructions to perform operations for: 
		estimating, for each of the service spaces, information regarding movement of users located in corresponding region of a service space during the first time period of the previous date based on the at least one image of the place obtained from the image sensor, wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service, 
		estimating, for each of the service spaces, a total number of target users based on the estimated information regarding the movement of the users, wherein each of the target users is a user, from among the users, believed to want to receive a robot service from the robot, 
		selecting a service space in which the total number of the target users is largest among the service spaces, and 
		setting a preset standby position of the selected service space as an initial position of the robot in the first time period of current date, 
		wherein, for each of the service spaces, the information regarding the movement of the users includes information regarding whether or not the users enter or leave the service space and information regarding the users' moving pattern in the region of the service space, and 
		wherein the information regarding the users' moving pattern includes the users' moving speed in the region and whether the user roams in the regions, 
		wherein the place includes a first service space in which a users' intent to use is clear, a second service space in which the users' intent to use is not clear, and a non- service space in which the predefined service is not provided, 
		wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user, 
		wherein, when the moving speed of a user leaving the service spaces is less than a predetermined speed or when a user roams around the service spaces, the processor is configured to estimate the user as a target user of the service spaces.

Step 1: Statutory Category – Yes. 
	The claim recites an apparatus.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing underlined limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claim recites:
	A robot located in a place including a plurality of service spaces that provide a predefined service, the robot comprising: 
	an image sensor configured to obtain, during a first time period of a previous date, at least one image of the place; 
	a memory configured to store instructions; and 
	a processor configured to execute the instructions to perform operations…
This limitation, as drafted, includes an image sensor for performing the step of obtaining at least one image of the place. This is mere data gathering performed by a generic computer device. The rest of the limitation is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of mental processes and organizing human activities, but for the limitation that a computer can be programed to perform the task.  That is, other than reciting “a robot…the robot comprising: a memory to store instructions; and a processor configured to execute the instructions to perform operations”, nothing in the claim precludes the element being done in the mind.  For example, a person could observe the movements of users in various service spaces, predict the services the users may need or want, and direct workers in the service space to assist the users as necessary.  This claim is directed to a method combining mental processes and organizing human activities.

Step 2A Prong Two evaluations – Practical Application – No. 
	Claims 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the italicized portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”).

The claim limitations of:
		wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user, 
		wherein, when the moving speed of a user leaving the service spaces is less than a predetermined speed or when a user roams around the service spaces, the processor is configured to estimate the user as a target user of the service spaces
	are directed to extra-solution activity of mere data gathering which is a form of insignificant extra-solution activity, see MPEP 2106.05(g).

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No.
	Claim 13 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on one or more processors cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (robots) is not indicative of an inventive concept (significantly more).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps:
		wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user, 
		wherein, when the moving speed of a user leaving the service spaces is less than a predetermined speed or when a user roams around the service spaces, the processor is configured to estimate the user as a target user of the service spaces
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). Therefore, the whole does not amount to significantly more than the recited exception.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding Claim 18, Claim 18 recites:
	A method of setting an initial position of a robot located in a place including a plurality of service spaces that provide a predefined service, performed by a processor, the method comprising: 
	estimating, for each of the service spaces, information regarding movement of users located in corresponding region of a service space during a first time period of a previous date based on at least one image of the place obtained during the first time period of the previous date, wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service, 
	estimating, for each of the service spaces, a total number of target users based on the estimated information regarding the movement of the users, wherein each of the target users is a user, from among the users, believed to want to receive a robot service from the robot, and 
	selecting a service space in which the total number of the target users is largest among the service spaces, and 
	setting a preset standby position of the selected service space as an initial position of the robot in the first time period of a current date, 
	wherein, for each of the service spaces, the information regarding the movement of the users includes information regarding whether or not the users enter or leave the service space and information regarding the users' moving pattern in the region of the service space, and 
	wherein the information regarding the users' moving pattern includes the users' moving speed in the region and whether the user roams in the regions, 
	wherein the place includes a first service space in which a users' intent to use is clear, a second service space in which the users' intent to use is not clear, and a non- service space in which the predefined service is not provided, 
	wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user, 
	wherein, when the moving speed of a user leaving the service spaces is less than a predetermined speed or when a user roams around the service spaces, the processor is configured to estimate the user as a target user of the service spaces.

Step 1: Statutory Category – Yes. 
	The claim recites a method with at least one step. The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing underlined limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claim recites:
	A method of setting an initial position of a robot located in a place including a plurality of service spaces that provide a predefined service, performed by a processor, the method comprising… 

This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of mental processes and organizing human activities, but for the limitation that a computer can be programed to perform the task. That is, other than reciting “performed by a processor”, nothing in the claim precludes the element being done in the mind.  For example, a person could observe the movements of users in various service spaces, predict the services the users may need or want, and direct workers in the service space to assist the users as necessary.  This claim is directed to a method combining mental processes and organizing human activities.

Step 2A Prong Two evaluations – Practical Application – No. 
	Claims 18 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the italicized portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”).

The claim limitations of:
	wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user, 
	wherein, when the moving speed of a user leaving the service spaces is less than a predetermined speed or when a user roams around the service spaces, the processor is configured to estimate the user as a target user of the service spaces
	are directed to extra-solution activity of mere data gathering which is a form of insignificant extra-solution activity, see MPEP 2106.05(g).

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No.
	Claim 18 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on one or more processors cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (robots) is not indicative of an inventive concept (significantly more).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps:
	wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user, 
	wherein, when the moving speed of a user leaving the service spaces is less than a predetermined speed or when a user roams around the service spaces, the processor is configured to estimate the user as a target user of the service spaces
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). Therefore, the whole does not amount to significantly more than the recited exception.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding Claim 19.
Step 1. This is a method claim. 
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are directed to mental processes. 
Step 2A Prong two. Similar to claim 1, the additional element of receiving information is mere data gathering and therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of receiving information is mere data gathering and therefore not significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user” in lines 29-33. As it is written, it is unclear if “a user” in line 29 is meant to be the same “a user” in line 30, or the same “a user” in line 31, “a user” in line 32, or “a user” in line 33. The specification does not clarify how this language is meant to be interpreted; the term “excludes” is only used in paragraphs 60 and 65 of the specification, and does not clarify how this element is to be interpreted. The specification does not describe in clear, concise and exact terms as to how the system can actually determine the level of desire of using a service space by a user.   Paragraphs 0024-0026 and 0060 - 0063 indicate that user’s intent to use a service is clear because the user entered a space that may be designated as a restaurant or the like.  It also denotes that the intent to use a service is unclear because the user entered a space that may be designated as a duty-free shop or the like.  The specification lacks explicit support as to how user’s intent to use a service is determined to be clear or not clear based on the entering of a particular facility.  For example, it is not absolute clear that a customer entering a restaurant would actually want to purchase food.  Hence, the presumption that user’s intent to use a service is clear because the user entered a restaurant or the like is flawed and not fully described.  Likewise, a user entered a duty-free shop does not absolutely denote of unclear user’s purpose.  For example, a user could enter a duty-free shop with a clear purpose of purchasing goods.  The presumption that user’s intent to use a service is not clear because the user entered a duty-free shop or the like is flawed and not fully described. The specification does not describe in clear, concise and exact terms as to how the estimator 122 can actually exclude user entering the first service space from the first user (Paragraph 0060) when it is estimating and keeping track of first user leaving first service space as first user.  Paragraph 0060 appears to contradict paragraph 0059, which states that the estimator may estimate a user who is leaving a first service space as a first user in the first user in the first service space. This means the claim lacks written description, as it is unclear whether all users mentioned in the claim language should be interpreted as the same or different users. The examiner is interpreting the language of lines 29-33 to mean “the user leaving the first service space is a target user and the user entering the first service space is a different user who is not the target user.” Similarly, the examiner is interpreting lines 32-34 to mean “a user entering or leaving the second service space is a target user of the second service space, a user entering the non-service space is a separate user and a target user of the non-service space, and a user leaving the non-service space is another separate user who is not a target user.” Similarly, claim 1 recites the limitation “wherein the place includes a first service space in which a users’ intent to use is clear, a second service space in which the users’ intent to use is not clear, and a non-service space in which the predefined service is not provided” in lines 26-28. The specification does not clarify what is meant by a first service space in which a users’ intent to use the service provided in the service space is clear, or what is meant by a second service space in which the users’ intent is not clear. Applicant points to paragraphs 22-25 of the specification for clarification of these elements, but the examples used include a restaurant, a restroom, or a customer center as a first service space in which a users’ intent to use the service provided in the service space is clear, and an event shop or duty-free shop as examples of a second service space in which the users’ intent to use is not clear. The reasons that a person might enter a restaurant, restroom, customer center, or the like are no clearer than the reasons a user might enter an event shop, duty-free shop, etc. For example, not everyone who enters the restaurant is necessarily there to be served food; they might be there to complain about a previous service, or to meet with someone at a table without eating. It is no clearer if the person entering the restaurant is there to order food than if the person entering an event shop is there to purchase an item. The same is true for a restroom, as a person might enter the restroom exclusively to wash their hands, or to change a child’s diaper, rather than to use the lavatory. This means the claim lacks written description, as it is unclear what is meant by “wherein the place includes a first service space in which a users’ intent to use is clear, a second service space in which the users’ intent to use is not clear, and a non-service space in which the predefined service is not provided.” The examiner is interpreting the claim to mean that there is at least one service space in which the users’ intent is telegraphed, prerecorded, or in some other way communicated to the robot server, and another service space in which the users’ intent is not communicated to the robot server.  Likewise, claims 2, 9, and 11-12, which depend from claim 1, also lack written description by virtue of their dependency. 
Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation" as defined in MPEP 2164.01(a), specifically factors (C), (D), (F), and (G).  The determination of whether the user’s intent is clear or not clear is not enabling according to the description from the specification and as explained above.  The state of the art does not reflect the “clarity” of the user’s intent based on a user entering a particular servicing facility. The closest that the art could clarify, as detailed below, is a system in which the user inputs their intent to a scheduler beforehand. One of ordinary skill in the art would not know how to make and use the claimed invention without undue experimentation. The inventor has not provided enough direction so that one of ordinary skill in the art would know how to make and use the claimed invention without undue experimentation. The inventor also has not provided working examples that could clarify how the determination if the user’s intent is clear or not clear is to be performed. This makes the claim lack enablement, as the specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” 
Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites the limitation “wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user” in lines 29-33. As it is written, it is unclear if “a user” in line 29 is meant to be the same “a user” in line 30, or the same “a user” in line 31, “a user” in line 32, or “a user” in line 33. The specification does not clarify how this language is meant to be interpreted; the term “excludes” is only used in paragraphs 60 and 65 of the specification, and does not clarify how this element is to be interpreted. The specification does not describe in clear, concise and exact terms as to how the system can actually determine the level of desire of using a service space by a user.   Paragraphs 0024-0026 and 0060 - 0063 indicate that user’s intent to use a service is clear because the user entered a space that may be designated as a restaurant or the like.  It also denotes that the intent to use a service is unclear because the user entered a space that may be designated as a duty-free shop or the like.  The specification lacks explicit support as to how user’s intent to use a service is determined to be clear or not clear based on the entering of a particular facility.  For example, it is not absolute clear that a customer entering a restaurant would actually want to purchase food.  Hence, the presumption that user’s intent to use a service is clear because the user entered a restaurant or the like is flawed and not fully described.  Likewise, a user entered a duty-free shop does not absolutely denote of unclear user’s purpose.  For example, a user could enter a duty-free shop with a clear purpose of purchasing goods.  The presumption that user’s intent to use a service is not clear because the user entered a duty-free shop or the like is flawed and not fully described. The specification does not describe in clear, concise and exact terms as to how the estimator 122 can actually exclude user entering the first service space from the first user (Paragraph 0060) when it is estimating and keeping track of first user leaving first service space as first user.  Paragraph 0060 appears to contradict paragraph 0059, which states that the estimator may estimate a user who is leaving a first service space as a first user in the first user in the first service space. This means the claim lacks written description, as it is unclear whether all users mentioned in the claim language should be interpreted as the same or different users. The examiner is interpreting the language of lines 29-33 to mean “the user leaving the first service space is a target user and the user entering the first service space is a different user who is not the target user.” Similarly, the examiner is interpreting lines 32-34 to mean “a user entering or leaving the second service space is a target user of the second service space, a user entering the non-service space is a separate user and a target user of the non-service space, and a user leaving the non-service space is another separate user who is not a target user.” Similarly, claim 13 recites the limitation “wherein the place includes a first service space in which a users’ intent to use is clear, a second service space in which the users’ intent to use is not clear, and a non-service space in which the predefined service is not provided” in lines 26-28. The specification does not clarify what is meant by a first service space in which a users’ intent to use the service provided in the service space is clear, or what is meant by a second service space in which the users’ intent is not clear. Applicant points to paragraphs 22-25 of the specification for clarification of these elements, but the examples used include a restaurant, a restroom, or a customer center as a first service space in which a users’ intent to use the service provided in the service space is clear, and an event shop or duty-free shop as examples of a second service space in which the users’ intent to use is not clear. The reasons that a person might enter a restaurant, restroom, customer center, or the like are no clearer than the reasons a user might enter an event shop, duty-free shop, etc. For example, not everyone who enters the restaurant is necessarily there to be served food; they might be there to complain about a previous service, or to meet with someone at a table without eating. It is no clearer if the person entering the restaurant is there to order food than if the person entering an event shop is there to purchase an item. The same is true for a restroom, as a person might enter the restroom exclusively to wash their hands, or to change a child’s diaper, rather than to use the lavatory. This means the claim lacks written description, as it is unclear what is meant by “wherein the place includes a first service space in which a users’ intent to use is clear, a second service space in which the users’ intent to use is not clear, and a non-service space in which the predefined service is not provided.” The examiner is interpreting the claim to mean that there is at least one service space in which the users’ intent is telegraphed, prerecorded, or in some other way communicated to the robot server, and another service space in which the users’ intent is not communicated to the robot server.  
Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation" as defined in MPEP 2164.01(a), specifically factors (C), (D), (F), and (G).  The determination of whether the user’s intent is clear or not clear is not enabling according to the description from the specification and as explained above.  The state of the art does not reflect the “clarity” of the user’s intent based on a user entering a particular servicing facility. The closest that the art could clarify, as detailed below, is a system in which the user inputs their intent to a scheduler beforehand. One of ordinary skill in the art would not know how to make and use the claimed invention without undue experimentation. The inventor has not provided enough direction so that one of ordinary skill in the art would know how to make and use the claimed invention without undue experimentation. The inventor also has not provided working examples that could clarify how the determination if the user’s intent is clear or not clear is to be performed. This makes the claim lack enablement, as the specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” 
Claim 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites the limitation “wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user” in lines 26-31. As it is written, it is unclear if “a user” in line 26 is meant to be the same “a user” in line 27, or the same “a user” in line 28, “a user” in line 29, or “a user” in line 30. The specification does not clarify how this language is meant to be interpreted; the term “excludes” is only used in paragraphs 60 and 65 of the specification, and does not clarify how this element is to be interpreted. The specification does not describe in clear, concise and exact terms as to how the system can actually determine the level of desire of using a service space by a user.   Paragraphs 0024-0026 and 0060 - 0063 indicate that user’s intent to use a service is clear because the user entered a space that may be designated as a restaurant or the like.  It also denotes that the intent to use a service is unclear because the user entered a space that may be designated as a duty-free shop or the like.  The specification lacks explicit support as to how user’s intent to use a service is determined to be clear or not clear based on the entering of a particular facility.  For example, it is not absolute clear that a customer entering a restaurant would actually want to purchase food.  Hence, the presumption that user’s intent to use a service is clear because the user entered a restaurant or the like is flawed and not fully described.  Likewise, a user entered a duty-free shop does not absolutely denote of unclear user’s purpose.  For example, a user could enter a duty-free shop with a clear purpose of purchasing goods.  The presumption that user’s intent to use a service is not clear because the user entered a duty-free shop or the like is flawed and not fully described. The specification does not describe in clear, concise and exact terms as to how the estimator 122 can actually exclude user entering the first service space from the first user (Paragraph 0060) when it is estimating and keeping track of first user leaving first service space as first user.  Paragraph 0060 appears to contradict paragraph 0059, which states that the estimator may estimate a user who is leaving a first service space as a first user in the first user in the first service space. This means the claim lacks written description, as it is unclear whether all users mentioned in the claim language should be interpreted as the same or different users. The examiner is interpreting the language of lines 26-28 to mean “the user leaving the first service space is a target user and the user entering the first service space is a different user who is not the target user.” Similarly, the examiner is interpreting lines 29-31 to mean “a user entering or leaving the second service space is a target user of the second service space, a user entering the non-service space is a separate user and a target user of the non-service space, and a user leaving the non-service space is another separate user who is not a target user.” Similarly, claim 19 recites the limitation “wherein the place includes a first service space in which a users’ intent to use is clear, a second service space in which the users’ intent to use is not clear, and a non-service space in which the predefined service is not provided” in lines 23-25. The specification does not clarify what is meant by a first service space in which a users’ intent to use the service provided in the service space is clear, or what is meant by a second service space in which the users’ intent is not clear. Applicant points to paragraphs 22-25 of the specification for clarification of these elements, but the examples used include a restaurant, a restroom, or a customer center as a first service space in which a users’ intent to use the service provided in the service space is clear, and an event shop or duty-free shop as examples of a second service space in which the users’ intent to use is not clear. The reasons that a person might enter a restaurant, restroom, customer center, or the like are no clearer than the reasons a user might enter an event shop, duty-free shop, etc. For example, not everyone who enters the restaurant is necessarily there to be served food; they might be there to complain about a previous service, or to meet with someone at a table without eating. It is no clearer if the person entering the restaurant is there to order food than if the person entering an event shop is there to purchase an item. The same is true for a restroom, as a person might enter the restroom exclusively to wash their hands, or to change a child’s diaper, rather than to use the lavatory. This means the claim lacks written description, as it is unclear what is meant by “wherein the place includes a first service space in which a users’ intent to use is clear, a second service space in which the users’ intent to use is not clear, and a non-service space in which the predefined service is not provided.” The examiner is interpreting the claim to mean that there is at least one service space in which the users’ intent is telegraphed, prerecorded, or in some other way communicated to the robot server, and another service space in which the users’ intent is not communicated to the robot server.  Likewise, claim 19, which depends from claim 18, also lacks written description by virtue of its dependency. 
Claim 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation" as defined in MPEP 2164.01(a), specifically factors (C), (D), (F), and (G).  The determination of whether the user’s intent is clear or not clear is not enabling according to the description from the specification and as explained above.  The state of the art does not reflect the “clarity” of the user’s intent based on a user entering a particular servicing facility. The closest that the art could clarify, as detailed below, is a system in which the user inputs their intent to a scheduler beforehand. One of ordinary skill in the art would not know how to make and use the claimed invention without undue experimentation. The inventor has not provided enough direction so that one of ordinary skill in the art would know how to make and use the claimed invention without undue experimentation. The inventor also has not provided working examples that could clarify how the determination if the user’s intent is clear or not clear is to be performed. This makes the claim lack enablement, as the specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 9, 11-13, and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user" in 29-33. As it is written, it is unclear if each “a user” is meant to be the same user, different users, or a combination in which “a user” sometimes refers to a previously mentioned user, while other times “a user” refers to a new or different user. This makes the claim indefinite, as it is unclear how “a user” is meant to be interpreted. Similarly, claim 1 recites the language “wherein the place includes a first service space in which a users’ intent to use is clear, a second service space in which the users’ intent to use is not clear, and a non-service space in which the predefined service is not provided” in lines 26-28. As it is written, it is unclear what is meant by “a first service space in which a users’ intent to use is clear,” or “a second service space in which the users’ intent to use is not clear.” Specifically, it is not clear what is meant by a location in which the users’ intent is clear, how the users’ intent would not be clear, and how the server is supposed to know when the users’ intent is clear or not clear. This makes the claim indefinite, as it is unclear how the language “wherein the place includes a first service space in which a users’ intent to use is clear, a second service space in which the users’ intent to use is not clear, and a non-service space in which the predefined service is not provided” is meant to be interpreted. Likewise, claims 2, 9, and 11-12, which depend from claim 1, are also indefinite by virtue of their dependency. 
Claim 13 recites the limitation "wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user" in 29-33. As it is written, it is unclear if each “a user” is meant to be the same user, different users, or a combination in which “a user” sometimes refers to a previously mentioned user, while other times “a user” refers to a new or different user. This makes the claim indefinite, as it is unclear how “a user” is meant to be interpreted. Similarly, claim 13 recites the language “wherein the place includes a first service space in which a users’ intent to use is clear, a second service space in which the users’ intent to use is not clear, and a non-service space in which the predefined service is not provided” in lines 26-28. As it is written, it is unclear what is meant by “a first service space in which a users’ intent to use is clear,” or “a second service space in which the users’ intent to use is not clear.” Specifically, it is not clear what is meant by a location in which the users’ intent is clear, how the users’ intent would not be clear, and how the server is supposed to know when the users’ intent is clear or not clear. This makes the claim indefinite, as it is unclear how the language “wherein the place includes a first service space in which a users’ intent to use is clear, a second service space in which the users’ intent to use is not clear, and a non-service space in which the predefined service is not provided” is meant to be interpreted.
Claim 18 recites the limitation "wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user" in 26-31. As it is written, it is unclear if each “a user” is meant to be the same user, different users, or a combination in which “a user” sometimes refers to a previously mentioned user, while other times “a user” refers to a new or different user. This makes the claim indefinite, as it is unclear how “a user” is meant to be interpreted. Likewise, claim 19, which depends from claim 18, is also indefinite by virtue of its dependency. Similarly, claim 18 recites the language “wherein the place includes a first service space in which a users’ intent to use is clear, a second service space in which the users’ intent to use is not clear, and a non-service space in which the predefined service is not provided” in lines 23-25. As it is written, it is unclear what is meant by “a first service space in which a users’ intent to use is clear,” or “a second service space in which the users’ intent to use is not clear.” Specifically, it is not clear what is meant by a location in which the users’ intent is clear, how the users’ intent would not be clear, and how the server is supposed to know when the users’ intent is clear or not clear. This makes the claim indefinite, as it is unclear how the language “wherein the place includes a first service space in which a users’ intent to use is clear, a second service space in which the users’ intent to use is not clear, and a non-service space in which the predefined service is not provided” is meant to be interpreted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki et al. US 10286548 B2 (“Komatsuzaki”) in view of T P et al. US 20150250372 A1 (“T P”), Orbach US 20170019496 A1 (“Orbach”), and Williams et al. US 20180361583 A1 (“Williams”).
	Regarding Claim 1. Komatsuzaki teaches a robot management server for managing a robot located in a place including a plurality of service spaces, the robot management server comprising:
	a memory to store instructions (a robot control system which includes a control server comprising a memory and a storage device, where the storage device stores a control program for controlling the control server [Column 3, lines 65-67, Column 4, lines 1-16, FIG. 4]. The work area can be divided into small regions, or it can be divided into areas based on purpose or use, such as recognizing persons around a table as “persons in a conference” [Column 4, lines 53-60]); and 
	a processor configured to execute the instructions to perform operations for: 
		estimating, for each of the service spaces, information regarding movement of users located in corresponding region of a service space during a first time period of a previous date based on at least one image of the place obtained during the first time period of the previous date (the control server also includes a CPU (central processing unit), which controls overall operations of each portion of the control server based on a control program stored in the storage device [Column 3, line 67, Column 4, lines 1-6]. Information including the number of persons existing in each small region and characteristics of the person existing in each small region, characteristics of the field of each small region, disposition position information of each robot transmitted to the robot, and the like in the workplace transmitted from the environmental sensor are temporarily stored in the memory [Column 4, lines 6-13]. Fig. 6 shows how a workplace is divided into small regions, where the small regions act as service spaces. The environmental sensors are disposed on a ceiling, wall, or similar, and are connected to the server and the robots [Column 2, lines 5-9]. As shown in FIG. 5, the server acquires information from the sensors, analyzes the information, calculates the estimated use amount for the robots, and specifies the disposition position of the robot in accordance with the use value. The control server divides the workplace into small plural regions as a whole, calculating a value indicating a use possibility of the robot for each small region [Column 4, lines 28-44]. In another example, in which the robots may be any different robots or the same type of interactive robot, and can be robots such as a transport robot, a table robot, a robot for providing a lighting tool, and an interactive screen robot [Column 2, lines 22-32]. If a group of persons are standing in a neighboring place and it is determined that the persons are standing to talk, and there is a potential need that a robot is required to support debate, the area parameter is adjusted accordingly [Column 8, lines 13-22], which means that the system can include robots tailored to specific services, and teaches at least one space with a predefined service. The sensor information acquisition unit of the server requests information of a specific small region from the environmental sensor, such as the number of persons in the region, information regarding positions and states, voice data, and the like [Column 4, lines 45-52], which means that the environmental sensors may be providing visual and audio data to the server, which could include images, although it does not expressly state that the environmental sensors capture images. Images are captured by at least one camera on the robots themselves, stored in the memory, and communicated to the server, so the server can also acquire images for calculating user information from the robots directly [Column 2, lines 43-55]. Finally, the sensor information analysis unit analyzes the characteristics of the field of the small region based on the number of persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. FIG. 7 shows the process of calculating the estimated robot use, and at step S703, the sensor information acquisition unit of the server requests area information from the environmental sensor [FIG. 7, Column 6, lines 31-38]. At step S707, the estimated robot use amount calculating unit refers to the robot use history for a selected person from the robot use history database, which saves data that is configured from information such as the date and time of using robots and the operating time of robots [Column 5, lines 29-32]), 
	estimating, for each of the service spaces, a total number of target users (Information about the number of persons existing in each small region and characteristics of the person existing in each small region, information about characteristics of the field of each small region, the disposition position information of each robot 20 transmitted to the robot, and the like in the workplace transmitted from the environmental sensor are temporarily stored in the memory [Column 3, lines 64-67, Column 4, lines 1-13]. Information about the number and characteristics of each person existing in each small region, the characteristics of the field of each small region, and the disposition position information of each robot transmitted to the robot from the environmental sensor and are temporarily stored in the memory [Column 4, lines 6-13]. Additionally, when the sensor information acquisition unit requests area information of a specific small region, the area information includes the number of persons existing in a small region [Column 4, lines 45-52]. The sensor information analysis unit can even analyze information specifying the number of persons or a population density existing in a specified small region [Column 4, lines 64-66]. Additionally, in a case where the workplace is divided into small regions of the total number of MxN, as shown in FIG. 6, and a robot disposition determining process in each small region is performed as shown in FIGS. 7-9 [Column 6, lines 7-21]. This means that a total number of persons in each small region is counted up, and the total number of regions are also counted up, which inherently means that a total number of persons in the workspace will be estimated. Additionally, in FIG. 7, the robot selects a small region that is unprocessed in S702, and the area information (including number of persons in the area) is acquired and analyzed. The estimated robot use amounts are then calculated for all persons existing in the selected (target) small region in steps S705-S709 until all of the (target) users estimated use amounts are calculated. For example, a case where persons are sitting around a table is interpreted as “the persons are in a conference,” and a case where the persons are standing in a neighboring place is interpreted as “the persons are standing to talk” [Column 6, lines 41-57]. Since the conference room can be a group of small regions, this reads on estimating, for each of the service spaces, a total number of target users based on the estimated information regarding the users, wherein each of the target users is a user, from among the users, believed to want to receive a robot service from the robot. FIG. 7 shows how this estimation process is done, and how the sensor information analysis unit analyzes characteristics of the field of the small region based on information obtained from the environmental sensor. Each person registers schedule data of him using the scheduling application software [Column 2, lines 18-21], meaning that each user is examined for estimating robot use. The process for calculating the estimated robot use amount involves acquiring the area information from the environmental sensor [FIG. 7, S703], which includes the number of persons stored in the memory [Column 6, lines 31-40], This is applied to each small region [Column 6, lines 12-15]) based on the estimated information regarding the movement of the users, wherein each of the target users is a user, from among the users, believed to want to receive a robot service from the robot (an “estimates robot use amount calculating unit” is part of the server, and calculates an estimated robot use amount for each small region based on the number of persons existing in the small region [Column 5, lines 4-17]. FIG. 7 shows how this estimation process is done, and how the sensor information analysis unit analyzes characteristics of the field of the small region based on information obtained from the environmental sensor. For example, a case where persons are sitting around a table is interpreted as “the persons are in a conference,” and a case where the persons are standing in a neighboring place is interpreted as “the persons are standing to talk” [Column 6, lines 41-57]. Each person registers schedule data of him using the scheduling application software [Column 2, lines 18-21], meaning that each user is examined for estimating robot use. The process for calculating the estimated robot use amount involves acquiring the area information from the environmental sensor [FIG. 7, S703], which includes the number of persons stored in the memory [Column 6, lines 31-40], This is applied to each small region [Column 6, lines 12-15]. At S706, a person is selected for each small region, and the first time steps S706-S709 are performed, the person selected is a first user [FIG. 7, S706-S709]. This information is used to determine where robots should be placed by the robot disposition position determining process, which is used to determine where the robots should be positioned, and the positions of the robots may be changed for each predetermined time. The robot disposition position determining process is performed in a case where the environmental sensors detect that rapid movement of the persons in the workplace occurs [Column 11, lines 30-55], which means that the environmental sensors are collecting information regarding movement of persons, and the estimated robot use amount calculating unit is factoring movement information among other data, along with other information shown in FIG. 8, such as time spent in zones for desk work and experimental work, and the server is capable of detecting movement between regions [FIG. 8, Column 11, lines 30-55]. For each service space, the server estimates a total number of target users believed to want to receive a robot service based in part on the estimated information regarding the movement of the users. The moving patterns of the user are used to determine whether a user located in a relevant service region is a target user or not, so the process of estimating, for each of the service spaces, a total number of target users based on the estimated information regarding the movement of the users. In at least one embodiment, the robot disposition positioning process is performed in a case where the environmental sensors detect that rapid movement of the persons 80 occur in the workplace [Column 11, lines 49-55]. At S706, a person is selected for each small region, and the first time steps S706-S709 are performed, the person selected is a first user [FIG. 7, S706-S709]. This information is used to determine where robots should be placed by the robot disposition position determining process, which is used to determine where the robots should be positioned, and the positions of the robots may be changed for each predetermined time. Even if Komatsuzaki does not expressly teach that these elements of using movement of users to estimate the total number of users wherein each user is a target user, it would have been obvious at the time the invention was filed to combine these elements of Komatsuzaki so as to allow the system to update, based on how quickly people are moving between small regions, the number of users in each small region before selecting target users), 
		selecting a service space in which the total number of the target users is largest among the service spaces (the sensor information analysis unit of the server analyzes characteristics of the field of the small region based on the number of the persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. The small area region information is analyzed in S704 of FIG. 7, and a value is calculated indicating the use possibility of the robot known as “the estimated robot use amount,” calculated in part from the number of persons in the small region [Column 5, lines 4-17]. Other factors are involved, but all other factors being equal, the value of the region that has the most persons in it will have the highest estimated robot use value [Column 9, lines 56-66], and the disposition position determining unit selects a number of the robots to the areas with the highest estimated robot use values, and disposes robots in the workplace in descending order of the estimated robot use value [Column 9, 66-67, Column 10, lines 1-6]),
	wherein, for each of the service spaces, the information regarding the movement of the users includes information regarding whether or not the users enter or leave the service space and information regarding the users’ moving pattern in the region of the service space (FIG. 8 includes time spent in zones for desk work and experimental work. The workplace into small regions, especially in one where multiple rooms are provided on one floor, and every room is a small region, and another case where plural desks are arranged in the floor, one or a number of desks can be the periphery of a small region [Column 5, lines 56-62]. The server can also identify when persons are “in a conference” because plural persons are sitting around a table instead of a desk, even if there is no schedule registration in the schedule data acquired from the schedule database [Column 7, lines 57-62]. This means that the server is aware of scheduled moving patterns can detect when persons are deviating from that scheduled pattern and detect when persons are moving in and out of regions of the space), and
		wherein the information regarding the users’ moving pattern includes the users’ moving speed in the region and whether the user roams in the regions (the robot disposition position unit can detect the rapid movement of persons in a workplace, and will update the disposition position information in that case [Claim 9]. Detecting when persons move at a rapid speed reads on determining if the persons are moving at a critical speed, and it also reads on determining when persons are not moving at a critical speed. After that, the robot server would go to step S706 of FIG. 7, and the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time),
	wherein the place includes a first service space in which a users' intent to use is clear, a second service space in which the users' intent to use is not clear (One way of dividing an area into regions can be by dividing an entire floor into rooms, every one of the rooms might be a small region [Column 5, lines 56-62]. Each person registers schedule data in a workplace which is stored in a schedule database which saves the schedule data for each person in the workplace [Column 2, lines 18-21, and Column 5, lines 32-34]. A schedule conversion table defines a corresponding relationship between a schedule that is specified from data registered in the schedule database by a person existing in the workplace and a schedule parameter [FIG. 8, number 413B, Column 7, lines 26-53]. The conversion table is configured to a large item conversion table and a detailed item conversion table, and the items that can be included in the large item conversion table include “desk work,” “meeting,” and “no schedule.” For the first of those three items, the user’s intent to use the service is clear, while purpose for entering a region with “no schedule” is not clear), 
	wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space (In step S706 of FIG. 7, the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server also determines the number of persons in a small region at each time interval [Column 8, lines 23-39], and at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time), to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user (In step S706 of FIG. 7, the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and it would be obvious that at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time. It would also be obvious to apply this to the non-service space, since the system applies the steps of FIG. 7 to each small region. The fact that the system repeats the processes of steps S706-S709 until all persons existing in the small region selected (as stated in S705) and will repeat this for each unprocessed small region (as stated in S701) means that this process will identify a user entering the first service space as a different user than the target user of the first service space, estimate a user entering the non-service space as a target user of the non-service space, and to identify a user leaving the non-service space as a separate user from the target user), 
	wherein, when the moving speed of a user leaving the service spaces is less than a predetermined speed or when a user roams around the service spaces, the processor is configured to estimate the user as a target user of the service spaces (The robot disposition position unit can detect the rapid movement of persons in a workplace, and will update the disposition position information in that case [Claim 9], wherein the disposition position information is generated for determining disposition positions of each of the robots so as to determine which robot should be sent to each small region [Claim 5], and the movement controller generates the movement control information by which the robot is moved from the current position to a target disposition position based on the disposition position information [Column 3, lines 54-60], and by extension determines which user is the target user. Detecting when persons move at a rapid speed reads on determining if the persons are moving at a critical speed, and it also reads on determining when persons are not moving at a critical speed. After that, the robot server would go to step S706 of FIG. 7, and the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time. If a new person (user B) enters the first small region, then the process will repeat with the assumption that the new user is a target user of the first small region).
	Komatsuzaki does not teach:
		setting a preset standby position of the selected service space as an initial position of the robot in the first time period of a current date.
	However, T P teaches:
		setting a preset standby position of the selected service space as an initial position of the robot in the first time period of a current date (a robot cleaner that moves to a standby position to stand by when the cleaning is completed [paragraph 48, FIG. 3]. When the robot begins cleaning, the robot moves from a standby position to the area requiring cleaning to clean the area [Claim 1], which means that the robot starts from the standby position, making it an initial position).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Komatsuzaki with setting a preset standby position of the selected service space as an initial position of the robot in the first time period of a current date as taught by T P to each robot in Komatsuzaki so as to allow the server to direct robots to a standby position out of the way of users when the robots are not in use.
	Komatsuzaki does not teach:
	wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service.
	However, Orbach teaches:
	wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service (A Needs-Matching Navigator System, for improving at least one state selected from the list: social, economic, psychological, spiritual, emotional, environmental, wellbeing, and medical states, and the system is comprising: (A) for a large plurality of users [Claim 1]. This can include physical needs, such as food [paragraph 28], and the need for food may be subdivided into finding the food, paying for food, and delivering the food [paragraph 29]. Another aspect of understanding the user needs includes the economic perspective of the user for accomplishing partial or complete progress past that need, such as the user need is to give, to receive, to barter, to purchase, to sell, or to credit as a financial instrument or even as honor or redeemable need-points [paragraph 149]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Komatsuzaki with wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service as taught by Orbach so as to allow the system of Komatsuzaki to provide users with food and water. 
	Komatsuzaki also does not teach:
	wherein the place includes a non-service space in which the predefined service is not provided.
	However, Williams teaches:
	wherein the place includes a non-service space in which the predefined service is not provided (A robotic device for cleaning a service area that comprises a sensor to perform a scan to determine a boundary condition within the service area [Claims 1 and 3]. The boundary could be a wall, but it could also be the boundary between two different treatment surface area (such as a carpet and a tile floor) [paragraph 53]. Treatment at a boundary may require different operational constraints in order to not apply service over the boundary, and this forms a non-service area where service is not provided).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Komatsuzaki with wherein the place includes a non-service space in which the predefined service is not provided as taught by Williams so as to leave the entrance to the workplace clear for users to enter and exit without being obstructed by the robots.
	Regarding Claim 2. Komatsuzaki in combination with T P, Orbach, and Williams teaches the robot management server of claim 1.
	Komatsuzaki also teaches:
	further comprising a communication unit configured to receive, from an external device, the at least one image obtained during the first time period of the previous date, and to transmit, to the robot, information regarding the set initial position of the robot (the robots include a communication interface with which the robot performs communication with the control server or other robots [Column 2, lines 43-55]. The robot also contains a camera that photographs the facial expression, behavior, state of the body of the user, and stores those in the robot’s memory [Column 2, lines 56-58], which is transferred to the server, and the images captured can determine changes in a person’s face or expression, which means that the robot is capturing and transferring images at different intervals, including the first time interval [Column 3, lines 17-30]. The same communication interface also transmits the disposition information to each robot [Column 5, lines 18-24] as previously described regarding claim 1).
	Regarding Claim 9. Komatsuzaki in combination with T P, Orbach, and Williams teaches the robot management server of claim 1.
	Komatsuzaki also teaches:
	the processor is configured to estimate a user entering the entrance of the first non- service space as a target user of the first non-service space (In step S706 of FIG. 7, the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and it would be obvious that at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time. It would also be obvious to apply this to the non-service space, since the system applies the steps of FIG. 7 to each small region).
	Komatsuzaki does not teach:
	wherein the at least one non-service space includes a first non-service space connected to an entrance of the place.
	However, Williams teaches:
	wherein the at least one non-service space includes a first non-service space connected to an entrance of the place (the robotic platform may provide a service planning facility by generating a service plan, which may utilize a map of the facility [paragraph 47]. This map can include characteristics such as the entrance and exit locations for the purpose of navigation through the service area. In FIG. 36, the robot is shown entering a service area labeled 140A. The non-service area is either directly connected to this entrance, or indirectly connected, depending on the layout of the service area and non-service areas. FIG. 1 shows how the floor plan can be divided up into two separate areas, along with a special treatment area [FIG. 1, numbers 140A and 140B, 144]. Whether the entrance is directly connected to the non-service area, or indirectly connected, it reads on the claim language).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with wherein the at least one non-service space includes a first non-service space connected to an entrance of the place as taught by Williams so as to leave the entrance to the workplace clear for users to enter and exit without being obstructed by the robots.
	Regarding Claim 13. Komatsuzaki teaches a robot located in a place including a plurality of service spaces that provide a predefined service, the robot comprising:
	an image sensor configured to obtain, during a first time period of a previous date, at least one image of the place;
	a memory configured to store instructions (a robot with a camera and a microphone to capture information about persons in a workplace [Column 2, lines 33-42]. This information includes both images and voice recordings stored in a memory, and the information regarding feelings of frustration, images of facial expressions, or other data detected by the microphone or camera (image sensor) is used to adjust the voice output from the robot speakers after noting the user information by a dialogue controller, which generates a message at a time interval after receiving image and voice information [Column 3, lines 12-53]).
	Komatsuzaki does not teach:
	A robot comprising a processor configured to execute the instructions to perform operations for:
	estimating, for each of the service spaces, information regarding movement of users located in corresponding region of a service space during the first time period of the previous date based on the at least one image of the place obtained from the image sensor, wherein each of the service spaces provides,
	estimating, for each of the service spaces, a total number of target users based on the estimated information regarding the movement of the users, wherein each of the target users is a user, from among the users, believed to want to receive a robot service from the robot, and 
	setting a preset standby position of the selected service space as an initial position of the robot in the first time period of the current date,
	wherein, for each of the service spaces, the information regarding the movement of the users includes information regarding whether or not the users enter or leave the service space and information regarding the users' moving pattern in the region of the service space, and
	wherein the information regarding the users’ moving pattern includes the users’ moving speed in the region and whether the user roams in the regions,
	wherein the place includes a first service space in which a users' intent to use is clear, a second service space in which the users' intent to use is not clear, and a non- service space in which the predefined service is not provided, 
	wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user, 
	wherein, when the moving speed of a user leaving the service spaces is less than a predetermined speed or when a user roams around the service spaces, the processor is configured to estimate the user as a target user of the service spaces.
	However, Komatsuzaki does teach a server comprising a processor configured to execute the instructions to perform operations for: 
	estimating, for each of the service spaces, information regarding movement of users located in corresponding region of a service space during the first time period of the previous date based on the at least one image of the place obtained from the image sensor (the control server also includes a CPU (central processing unit), which controls overall operations of each portion of the control server based on a control program stored in the storage device [Column 3, line 67, Column 4, lines 1-6]. Information including the number of persons existing in each small region and characteristics of the person existing in each small region, characteristics of the field of each small region, disposition position information of each robot transmitted to the robot, and the like in the workplace transmitted from the environmental sensor are temporarily stored in the memory [Column 4, lines 6-13]. Fig. 6 shows how a workplace is divided into small regions, where the small regions act as service spaces. The environmental sensors are disposed on a ceiling, wall, or similar, and are connected to the server and the robots [Column 2, lines 5-9]. As shown in FIG. 5, the server acquires information from the sensors, analyzes the information, calculates the estimated use amount for the robots, and specifies the disposition position of the robot in accordance with the use value. The control server divides the workplace into small plural regions as a whole, calculating a value indicating a use possibility of the robot for each small region [Column 4, lines 28-44]. In another example, in which the robots may be any different robots or the same type of interactive robot, and can be robots such as a transport robot, a table robot, a robot for providing a lighting tool, and an interactive screen robot [Column 2, lines 22-32]. If a group of persons are standing in a neighboring place and it is determined that the persons are standing to talk, and there is a potential need that a robot is required to support debate, the area parameter is adjusted accordingly [Column 8, lines 13-22], which means that the system can include robots tailored to specific services, and teaches at least one space with a predefined service. The sensor information acquisition unit of the server requests information of a specific small region from the environmental sensor, such as the number of persons in the region, information regarding positions and states, voice data, and the like [Column 4, lines 45-52], which means that the environmental sensors may be providing visual and audio data to the server, which could include images, although it does not expressly state that the environmental sensors capture images. Images are captured by at least one camera on the robots themselves, stored in the memory, and communicated to the server, so the server can also acquire images for calculating user information from the robots directly [Column 2, lines 43-55]. Finally, the sensor information analysis unit analyzes the characteristics of the field of the small region based on the number of persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. FIG. 7 shows the process of calculating the estimated robot use, and at step S703, the sensor information acquisition unit of the server requests area information from the environmental sensor [FIG. 7, Column 6, lines 31-38]. At step S707, the estimated robot use amount calculating unit refers to the robot use history for a selected person from the robot use history database, which saves data that is configured from information such as the date and time of using robots and the operating time of robots [Column 5, lines 29-32]),
	estimating, for each of the service spaces, a total number of target users (Information about the number of persons existing in each small region and characteristics of the person existing in each small region, information about characteristics of the field of each small region, the disposition position information of each robot 20 transmitted to the robot, and the like in the workplace transmitted from the environmental sensor are temporarily stored in the memory [Column 3, lines 64-67, Column 4, lines 1-13]. Information about the number and characteristics of each person existing in each small region, the characteristics of the field of each small region, and the disposition position information of each robot transmitted to the robot from the environmental sensor and are temporarily stored in the memory [Column 4, lines 6-13]. Additionally, when the sensor information acquisition unit requests area information of a specific small region, the area information includes the number of persons existing in a small region [Column 4, lines 45-52]. The sensor information analysis unit can even analyze information specifying the number of persons or a population density existing in a specified small region [Column 4, lines 64-66]. Additionally, in a case where the workplace is divided into small regions of the total number of MxN, as shown in FIG. 6, and a robot disposition determining process in each small region is performed as shown in FIGS. 7-9 [Column 6, lines 7-21]. This means that a total number of persons in each small region is counted up, and the total number of regions are also counted up, which inherently means that a total number of persons in the workspace will be estimated. Additionally, in FIG. 7, the robot selects a small region that is unprocessed in S702, and the area information (including number of persons in the area) is acquired and analyzed. The estimated robot use amounts are then calculated for all persons existing in the selected (target) small region in steps S705-S709 until all of the (target) users estimated use amounts are calculated. For example, a case where persons are sitting around a table is interpreted as “the persons are in a conference,” and a case where the persons are standing in a neighboring place is interpreted as “the persons are standing to talk” [Column 6, lines 41-57]. Since the conference room can be a group of small regions, this reads on estimating, for each of the service spaces, a total number of target users based on the estimated information regarding the users, wherein each of the target users is a user, from among the users, believed to want to receive a robot service from the robot. FIG. 7 shows how this estimation process is done, and how the sensor information analysis unit analyzes characteristics of the field of the small region based on information obtained from the environmental sensor. Each person registers schedule data of him using the scheduling application software [Column 2, lines 18-21], meaning that each user is examined for estimating robot use. The process for calculating the estimated robot use amount involves acquiring the area information from the environmental sensor [FIG. 7, S703], which includes the number of persons stored in the memory [Column 6, lines 31-40], This is applied to each small region [Column 6, lines 12-15]) based on the estimated information regarding the movement of the users, wherein each of the target users is a user, from among the users, believed to want to receive a robot service from the robot (an “estimates robot use amount calculating unit” is part of the server, and calculates an estimated robot use amount for each small region based on the number of persons existing in the small region [Column 5, lines 4-17]. FIG. 7 shows how this estimation process is done, and how the sensor information analysis unit analyzes characteristics of the field of the small region based on information obtained from the environmental sensor. For example, a case where persons are sitting around a table is interpreted as “the persons are in a conference,” and a case where the persons are standing in a neighboring place is interpreted as “the persons are standing to talk” [Column 6, lines 41-57]. Each person registers schedule data of him using the scheduling application software [Column 2, lines 18-21], meaning that each user is examined for estimating robot use. The process for calculating the estimated robot use amount involves acquiring the area information from the environmental sensor [FIG. 7, S703], which includes the number of persons stored in the memory [Column 6, lines 31-40], This is applied to each small region [Column 6, lines 12-15]. At S706, a person is selected for each small region, and the first time steps S706-S709 are performed, the person selected is a first user [FIG. 7, S706-S709]. This information is used to determine where robots should be placed by the robot disposition position determining process, which is used to determine where the robots should be positioned, and the positions of the robots may be changed for each predetermined time. The robot disposition position determining process is performed in a case where the environmental sensors detect that rapid movement of the persons in the workplace occurs [Column 11, lines 30-55], which means that the environmental sensors are collecting information regarding movement of persons, and the estimated robot use amount calculating unit is factoring movement information among other data, along with other information shown in FIG. 8, such as time spent in zones for desk work and experimental work, and the server is capable of detecting movement between regions [FIG. 8, Column 11, lines 30-55]. For each service space, the server estimates a total number of target users believed to want to receive a robot service based in part on the estimated information regarding the movement of the users. The moving patterns of the user are used to determine whether a user located in a relevant service region is a target user or not, so the process of estimating, for each of the service spaces, a total number of target users based on the estimated information regarding the movement of the users. In at least one embodiment, the robot disposition positioning process is performed in a case where the environmental sensors detect that rapid movement of the persons 80 occur in the workplace [Column 11, lines 49-55]. At S706, a person is selected for each small region, and the first time steps S706-S709 are performed, the person selected is a first user [FIG. 7, S706-S709]. This information is used to determine where robots should be placed by the robot disposition position determining process, which is used to determine where the robots should be positioned, and the positions of the robots may be changed for each predetermined time. Even if Komatsuzaki does not expressly teach that these elements of using movement of users to estimate the total number of users wherein each user is a target user, it would have been obvious at the time the invention was filed to combine these elements of Komatsuzaki so as to allow the system to update, based on how quickly people are moving between small regions, the number of users in each small region before selecting target users), and
		selecting a service space in which the total number of the target users is largest among the service spaces (the sensor information analysis unit of the server analyzes characteristics of the field of the small region based on the number of the persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. The small area region information is analyzed in S704 of FIG. 7, and a value is calculated indicating the use possibility of the robot known as “the estimated robot use amount,” calculated in part from the number of persons in the small region [Column 5, lines 4-17]. Other factors are involved, but all other factors being equal, the value of the region that has the most persons in it will have the highest estimated robot use value [Column 9, lines 56-66], and the disposition position determining unit selects a number of the robots to the areas with the highest estimated robot use values, and disposes robots in the workplace in descending order of the estimated robot use value [Column 9, 66-67, Column 10, lines 1-6]),
	wherein, for each of the service spaces, the information regarding the movement of the users includes information regarding whether or not the users enter or leave the service space and information regarding the users’ moving pattern in the region of the service space (FIG. 8 includes time spent in zones for desk work and experimental work. The workplace into small regions, especially in one where multiple rooms are provided on one floor, and every room is a small region, and another case where plural desks are arranged in the floor, one or a number of desks can be the periphery of a small region [Column 5, lines 56-62]. The server can also identify when persons are “in a conference” because plural persons are sitting around a table instead of a desk, even if there is no schedule registration in the schedule data acquired from the schedule database [Column 7, lines 57-62]. This means that the server is aware of scheduled moving patterns can detect when persons are deviating from that scheduled pattern and detect when persons are moving in and out of regions of the space), and
		wherein the information regarding the users’ moving pattern includes the users’ moving speed in the region and whether the user roams in the regions (the robot disposition position unit can detect the rapid movement of persons in a workplace, and will update the disposition position information in that case [Claim 9]. Detecting when persons move at a rapid speed reads on determining if the persons are moving at a critical speed, and it also reads on determining when persons are not moving at a critical speed. After that, the robot server would go to step S706 of FIG. 7, and the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time),
	wherein the place includes a first service space in which a users' intent to use is clear, a second service space in which the users' intent to use is not clear (One way of dividing an area into regions can be by dividing an entire floor into rooms, every one of the rooms might be a small region [Column 5, lines 56-62]. Each person registers schedule data in a workplace which is stored in a schedule database which saves the schedule data for each person in the workplace [Column 2, lines 18-21, and Column 5, lines 32-34]. A schedule conversion table defines a corresponding relationship between a schedule that is specified from data registered in the schedule database by a person existing in the workplace and a schedule parameter [FIG. 8, number 413B, Column 7, lines 26-53]. The conversion table is configured to a large item conversion table and a detailed item conversion table, and the items that can be included in the large item conversion table include “desk work,” “meeting,” and “no schedule.” For the first of those three items, the user’s intent to use the service is clear, while purpose for entering a region with “no schedule” is not clear), 
	wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space (In step S706 of FIG. 7, the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server also determines the number of persons in a small region at each time interval [Column 8, lines 23-39], and at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time), to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user (In step S706 of FIG. 7, the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and it would be obvious that at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time. It would also be obvious to apply this to the non-service space, since the system applies the steps of FIG. 7 to each small region. The fact that the system repeats the processes of steps S706-S709 until all persons existing in the small region selected (as stated in S705) and will repeat this for each unprocessed small region (as stated in S701) means that this process will identify a user entering the first service space as a different user than the target user of the first service space, estimate a user entering the non-service space as a target user of the non-service space, and to identify a user leaving the non-service space as a separate user from the target user), 
	wherein, when the moving speed of a user leaving the service spaces is less than a predetermined speed or when a user roams around the service spaces, the processor is configured to estimate the user as a target user of the service spaces (The robot disposition position unit can detect the rapid movement of persons in a workplace, and will update the disposition position information in that case [Claim 9], wherein the disposition position information is generated for determining disposition positions of each of the robots so as to determine which robot should be sent to each small region [Claim 5], and the movement controller generates the movement control information by which the robot is moved from the current position to a target disposition position based on the disposition position information [Column 3, lines 54-60], and by extension determines which user is the target user. Detecting when persons move at a rapid speed reads on determining if the persons are moving at a critical speed, and it also reads on determining when persons are not moving at a critical speed. After that, the robot server would go to step S706 of FIG. 7, and the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time. If a new person (user B) enters the first small region, then the process will repeat with the assumption that the new user is a target user of the first small region).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki such that the robot’s processor could perform the functions listed above instead of the server processor so as to free up processing power from the server and allow each individual robot to perform the functions more quickly due to less traffic between the robots and the server, and to also allow the processor to use the images captured by the cameras on the robots to improve the accuracy of the estimate of the number of persons in each region.
	Komatsuzaki also does not teach:
		setting a preset standby position of the selected service space as an initial position of the robot in the first time period of the current date.
	However, T P teaches:
		setting a preset standby position of the selected service space as an initial position of the robot in the first time period of the current date (a robot cleaner that moves to a standby position to stand by when the cleaning is completed [paragraph 48, FIG. 3]. When the robot begins cleaning, the robot moves from a standby position to the area requiring cleaning to clean the area [Claim 1], which means that the robot starts from the standby position, making it an initial position).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Komatsuzaki with setting a preset standby position of the selected service space as an initial position of the robot in the first time period of the current date as taught by T P to each robot in Komatsuzaki so as to allow the server to direct robots to a standby position out of the way of users when the robots are not in use.
	Komatsuzaki does not teach:
	wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service.
	However, Orbach teaches:
	wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service (A Needs-Matching Navigator System, for improving at least one state selected from the list: social, economic, psychological, spiritual, emotional, environmental, wellbeing, and medical states, and the system is comprising: (A) for a large plurality of users [Claim 1]. This can include physical needs, such as food [paragraph 28], and the need for food may be subdivided into finding the food, paying for food, and delivering the food [paragraph 29]. Another aspect of understanding the user needs includes the economic perspective of the user for accomplishing partial or complete progress past that need, such as the user need is to give, to receive, to barter, to purchase, to sell, or to credit as a financial instrument or even as honor or redeemable need-points [paragraph 149]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Komatsuzaki with wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service as taught by Orbach so as to allow the system of Komatsuzaki to provide users with food and water. 
	Komatsuzaki also does not teach:
	wherein the place includes a non-service space in which the predefined service is not provided.
	However, Williams teaches:
	wherein the place includes a non-service space in which the predefined service is not provided (A robotic device for cleaning a service area that comprises a sensor to perform a scan to determine a boundary condition within the service area [Claims 1 and 3]. The boundary could be a wall, but it could also be the boundary between two different treatment surface area (such as a carpet and a tile floor) [paragraph 53]. Treatment at a boundary may require different operational constraints in order to not apply service over the boundary, and this forms a non-service area where service is not provided).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Komatsuzaki with wherein the place includes a non-service space in which the predefined service is not provided as taught by Williams so as to leave the entrance to the workplace clear for users to enter and exit without being obstructed by the robots.
	Regarding Claim 18. Komatsuzaki teaches a method of setting an initial position of a robot in a place including a plurality of service spaces that provide a predefined service (a robot control system which includes a control server comprising a memory and a storage device, where the storage device stores a control program for controlling the control server [Column 3, lines 65-67, Column 4, lines 1-16, FIG. 4]. The work area can be divided into small regions, or it can be divided into areas based on purpose or use, such as recognizing persons around a table as “persons in a conference” [Column 4, lines 53-60]), the method comprising:
	estimating, for each of the service spaces, information regarding movement of users located in corresponding region of service space during a first time period of a previous date based on at least one image of the place obtained during the first time period of the previous date (the control server also includes a CPU (central processing unit), which controls overall operations of each portion of the control server based on a control program stored in the storage device [Column 3, line 67, Column 4, lines 1-6]. Information including the number of persons existing in each small region and characteristics of the person existing in each small region, characteristics of the field of each small region, disposition position information of each robot transmitted to the robot, and the like in the workplace transmitted from the environmental sensor are temporarily stored in the memory [Column 4, lines 6-13]. Fig. 6 shows how a workplace is divided into small regions, where the small regions act as service spaces. The environmental sensors are disposed on a ceiling, wall, or similar, and are connected to the server and the robots [Column 2, lines 5-9]. As shown in FIG. 5, the server acquires information from the sensors, analyzes the information, calculates the estimated use amount for the robots, and specifies the disposition position of the robot in accordance with the use value. The control server divides the workplace into small plural regions as a whole, calculating a value indicating a use possibility of the robot for each small region [Column 4, lines 28-44]. In another example, in which the robots may be any different robots or the same type of interactive robot, and can be robots such as a transport robot, a table robot, a robot for providing a lighting tool, and an interactive screen robot [Column 2, lines 22-32]. If a group of persons are standing in a neighboring place and it is determined that the persons are standing to talk, and there is a potential need that a robot is required to support debate, the area parameter is adjusted accordingly [Column 8, lines 13-22], which means that the system can include robots tailored to specific services, and teaches at least one space with a predefined service. The sensor information acquisition unit of the server requests information of a specific small region from the environmental sensor, such as the number of persons in the region, information regarding positions and states, voice data, and the like [Column 4, lines 45-52], which means that the environmental sensors may be providing visual and audio data to the server, which could include images, although it does not expressly state that the environmental sensors capture images. Images are captured by at least one camera on the robots themselves, stored in the memory, and communicated to the server, so the server can also acquire images for calculating user information from the robots directly [Column 2, lines 43-55]. Finally, the sensor information analysis unit analyzes the characteristics of the field of the small region based on the number of persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. FIG. 7 shows the process of calculating the estimated robot use, and at step S703, the sensor information acquisition unit of the server requests area information from the environmental sensor [FIG. 7, Column 6, lines 31-38]. At step S707, the estimated robot use amount calculating unit refers to the robot use history for a selected person from the robot use history database, which saves data that is configured from information such as the date and time of using robots and the operating time of robots [Column 5, lines 29-32]), 
	estimating, for each of the service spaces, a total number of target users (Information about the number of persons existing in each small region and characteristics of the person existing in each small region, information about characteristics of the field of each small region, the disposition position information of each robot 20 transmitted to the robot, and the like in the workplace transmitted from the environmental sensor are temporarily stored in the memory [Column 3, lines 64-67, Column 4, lines 1-13]. Information about the number and characteristics of each person existing in each small region, the characteristics of the field of each small region, and the disposition position information of each robot transmitted to the robot from the environmental sensor and are temporarily stored in the memory [Column 4, lines 6-13]. Additionally, when the sensor information acquisition unit requests area information of a specific small region, the area information includes the number of persons existing in a small region [Column 4, lines 45-52]. The sensor information analysis unit can even analyze information specifying the number of persons or a population density existing in a specified small region [Column 4, lines 64-66]. Additionally, in a case where the workplace is divided into small regions of the total number of MxN, as shown in FIG. 6, and a robot disposition determining process in each small region is performed as shown in FIGS. 7-9 [Column 6, lines 7-21]. This means that a total number of persons in each small region is counted up, and the total number of regions are also counted up, which inherently means that a total number of persons in the workspace will be estimated. Additionally, in FIG. 7, the robot selects a small region that is unprocessed in S702, and the area information (including number of persons in the area) is acquired and analyzed. The estimated robot use amounts are then calculated for all persons existing in the selected (target) small region in steps S705-S709 until all of the (target) users estimated use amounts are calculated. For example, a case where persons are sitting around a table is interpreted as “the persons are in a conference,” and a case where the persons are standing in a neighboring place is interpreted as “the persons are standing to talk” [Column 6, lines 41-57]. Since the conference room can be a group of small regions, this reads on estimating, for each of the service spaces, a total number of target users based on the estimated information regarding the users, wherein each of the target users is a user, from among the users, believed to want to receive a robot service from the robot. FIG. 7 shows how this estimation process is done, and how the sensor information analysis unit analyzes characteristics of the field of the small region based on information obtained from the environmental sensor. Each person registers schedule data of him using the scheduling application software [Column 2, lines 18-21], meaning that each user is examined for estimating robot use. The process for calculating the estimated robot use amount involves acquiring the area information from the environmental sensor [FIG. 7, S703], which includes the number of persons stored in the memory [Column 6, lines 31-40], This is applied to each small region [Column 6, lines 12-15]) based on the estimated information regarding the movement of the users, wherein each of the target users is a user, from among the users, believed to want to receive a robot service from the robot (an “estimates robot use amount calculating unit” is part of the server, and calculates an estimated robot use amount for each small region based on the number of persons existing in the small region [Column 5, lines 4-17]. FIG. 7 shows how this estimation process is done, and how the sensor information analysis unit analyzes characteristics of the field of the small region based on information obtained from the environmental sensor. For example, a case where persons are sitting around a table is interpreted as “the persons are in a conference,” and a case where the persons are standing in a neighboring place is interpreted as “the persons are standing to talk” [Column 6, lines 41-57]. Each person registers schedule data of him using the scheduling application software [Column 2, lines 18-21], meaning that each user is examined for estimating robot use. The process for calculating the estimated robot use amount involves acquiring the area information from the environmental sensor [FIG. 7, S703], which includes the number of persons stored in the memory [Column 6, lines 31-40], This is applied to each small region [Column 6, lines 12-15]. At S706, a person is selected for each small region, and the first time steps S706-S709 are performed, the person selected is a first user [FIG. 7, S706-S709]. This information is used to determine where robots should be placed by the robot disposition position determining process, which is used to determine where the robots should be positioned, and the positions of the robots may be changed for each predetermined time. The robot disposition position determining process is performed in a case where the environmental sensors detect that rapid movement of the persons in the workplace occurs [Column 11, lines 30-55], which means that the environmental sensors are collecting information regarding movement of persons, and the estimated robot use amount calculating unit is factoring movement information among other data, along with other information shown in FIG. 8, such as time spent in zones for desk work and experimental work, and the server is capable of detecting movement between regions [FIG. 8, Column 11, lines 30-55]. For each service space, the server estimates a total number of target users believed to want to receive a robot service based in part on the estimated information regarding the movement of the users. The moving patterns of the user are used to determine whether a user located in a relevant service region is a target user or not, so the process of estimating, for each of the service spaces, a total number of target users based on the estimated information regarding the movement of the users. In at least one embodiment, the robot disposition positioning process is performed in a case where the environmental sensors detect that rapid movement of the persons 80 occur in the workplace [Column 11, lines 49-55]. At S706, a person is selected for each small region, and the first time steps S706-S709 are performed, the person selected is a first user [FIG. 7, S706-S709]. This information is used to determine where robots should be placed by the robot disposition position determining process, which is used to determine where the robots should be positioned, and the positions of the robots may be changed for each predetermined time. Even if Komatsuzaki does not expressly teach that these elements of using movement of users to estimate the total number of users wherein each user is a target user, it would have been obvious at the time the invention was filed to combine these elements of Komatsuzaki so as to allow the system to update, based on how quickly people are moving between small regions, the number of users in each small region before selecting target users), 
		selecting a service space in which the total number of the target users is largest among the service spaces (the sensor information analysis unit of the server analyzes characteristics of the field of the small region based on the number of the persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. The small area region information is analyzed in S704 of FIG. 7, and a value is calculated indicating the use possibility of the robot known as “the estimated robot use amount,” calculated in part from the number of persons in the small region [Column 5, lines 4-17]. Other factors are involved, but all other factors being equal, the value of the region that has the most persons in it will have the highest estimated robot use value [Column 9, lines 56-66], and the disposition position determining unit selects a number of the robots to the areas with the highest estimated robot use values, and disposes robots in the workplace in descending order of the estimated robot use value [Column 9, 66-67, Column 10, lines 1-6]),
	wherein, for each of the service spaces, the information regarding the movement of the users includes information regarding whether or not the users enter or leave the service space and information regarding the users’ moving pattern in the region of the service space (FIG. 8 includes time spent in zones for desk work and experimental work. The workplace into small regions, especially in one where multiple rooms are provided on one floor, and every room is a small region, and another case where plural desks are arranged in the floor, one or a number of desks can be the periphery of a small region [Column 5, lines 56-62]. The server can also identify when persons are “in a conference” because plural persons are sitting around a table instead of a desk, even if there is no schedule registration in the schedule data acquired from the schedule database [Column 7, lines 57-62]. This means that the server is aware of scheduled moving patterns can detect when persons are deviating from that scheduled pattern and detect when persons are moving in and out of regions of the space), and
	wherein the information regarding the users’ moving pattern includes the users’ moving speed in the region and whether the user roams in the regions (FIG. 8 includes time spent in zones for desk work and experimental work. The workplace into small regions, especially in one where multiple rooms are provided on one floor, and every room is a small region, and another case where plural desks are arranged in the floor, one or a number of desks can be the periphery of a small region [Column 5, lines 56-62]. The server can also identify when persons are “in a conference” because plural persons are sitting around a table instead of a desk, even if there is no schedule registration in the schedule data acquired from the schedule database [Column 7, lines 57-62]. This means that the server is aware of scheduled moving patterns can detect when persons are deviating from that scheduled pattern and detect when persons are moving in and out of regions of the space),
	wherein the place includes a first service space in which a users' intent to use is clear, a second service space in which the users' intent to use is not clear (One way of dividing an area into regions can be by dividing an entire floor into rooms, every one of the rooms might be a small region [Column 5, lines 56-62]. Each person registers schedule data in a workplace which is stored in a schedule database which saves the schedule data for each person in the workplace [Column 2, lines 18-21, and Column 5, lines 32-34]. A schedule conversion table defines a corresponding relationship between a schedule that is specified from data registered in the schedule database by a person existing in the workplace and a schedule parameter [FIG. 8, number 413B, Column 7, lines 26-53]. The conversion table is configured to a large item conversion table and a detailed item conversion table, and the items that can be included in the large item conversion table include “desk work,” “meeting,” and “no schedule.” For the first of those three items, the user’s intent to use the service is clear, while purpose for entering a region with “no schedule” is not clear), 
	wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space (In step S706 of FIG. 7, the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server also determines the number of persons in a small region at each time interval [Column 8, lines 23-39], and at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time), to exclude a user entering the first service space from the target user, to estimate a user entering or leaving the second service space as a target user of the second service space, to estimate a user entering the non-service space as a target user of the non-service space, and to exclude a user leaving the non-service space from the target user (In step S706 of FIG. 7, the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and it would be obvious that at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time. It would also be obvious to apply this to the non-service space, since the system applies the steps of FIG. 7 to each small region. The fact that the system repeats the processes of steps S706-S709 until all persons existing in the small region selected (as stated in S705) and will repeat this for each unprocessed small region (as stated in S701) means that this process will identify a user entering the first service space as a different user than the target user of the first service space, estimate a user entering the non-service space as a target user of the non-service space, and to identify a user leaving the non-service space as a separate user from the target user), 
	wherein, when the moving speed of a user leaving the service spaces is less than a predetermined speed or when a user roams around the service spaces, the processor is configured to estimate the user as a target user of the service spaces (The robot disposition position unit can detect the rapid movement of persons in a workplace, and will update the disposition position information in that case [Claim 9], wherein the disposition position information is generated for determining disposition positions of each of the robots so as to determine which robot should be sent to each small region [Claim 5], and the movement controller generates the movement control information by which the robot is moved from the current position to a target disposition position based on the disposition position information [Column 3, lines 54-60], and by extension determines which user is the target user. Detecting when persons move at a rapid speed reads on determining if the persons are moving at a critical speed, and it also reads on determining when persons are not moving at a critical speed. After that, the robot server would go to step S706 of FIG. 7, and the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time. If a new person (user B) enters the first small region, then the process will repeat with the assumption that the new user is a target user of the first small region).
	Komatsuzaki does not teach:
		setting a preset standby position of the selected service space as an initial position of the robot in the first time period of a current date.
	However, T P teaches:
		setting a preset standby position of the selected service space as an initial position of the robot in the first time period of a current date (a robot cleaner that moves to a standby position to stand by when the cleaning is completed [paragraph 48, FIG. 3]. When the robot begins cleaning, the robot moves from a standby position to the area requiring cleaning to clean the area [Claim 1], which means that the robot starts from the standby position, making it an initial position).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Komatsuzaki with setting a preset standby position of the selected service space as an initial position of the robot in the first time period of a current date as taught by T P to each robot in Komatsuzaki so as to allow the server to direct robots to a standby position out of the way of users when the robots are not in use.
	Komatsuzaki does not teach:
	wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service.
	However, Orbach teaches:
	wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service (A Needs-Matching Navigator System, for improving at least one state selected from the list: social, economic, psychological, spiritual, emotional, environmental, wellbeing, and medical states, and the system is comprising: (A) for a large plurality of users [Claim 1]. This can include physical needs, such as food [paragraph 28], and the need for food may be subdivided into finding the food, paying for food, and delivering the food [paragraph 29]. Another aspect of understanding the user needs includes the economic perspective of the user for accomplishing partial or complete progress past that need, such as the user need is to give, to receive, to barter, to purchase, to sell, or to credit as a financial instrument or even as honor or redeemable need-points [paragraph 149]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Komatsuzaki with wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service as taught by Orbach so as to allow the system of Komatsuzaki to provide users with food and water. 
	Komatsuzaki also does not teach:
	wherein the place includes a non-service space in which the predefined service is not provided.
	However, Williams teaches:
	wherein the place includes a non-service space in which the predefined service is not provided (A robotic device for cleaning a service area that comprises a sensor to perform a scan to determine a boundary condition within the service area [Claims 1 and 3]. The boundary could be a wall, but it could also be the boundary between two different treatment surface area (such as a carpet and a tile floor) [paragraph 53]. Treatment at a boundary may require different operational constraints in order to not apply service over the boundary, and this forms a non-service area where service is not provided).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Komatsuzaki with wherein the place includes a non-service space in which the predefined service is not provided as taught by Williams so as to leave the entrance to the workplace clear for users to enter and exit without being obstructed by the robots.
	Regarding Claim 19. Komatsuzaki in combination with T P, Orbach, and Williams teaches the method of claim 18.
	Komatsuzaki also teaches:
	comprising receiving, at the robot, information regarding the set initial position (the robot movement controller moves the robot from the robot’s current position to a target disposition position based on disposition position information of each robot received from the control server and information of the current position specified by the current position detecting device. [Column 3, lines 54-63]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki et al. US 10286548 B2 (“Komatsuzaki”) in view of T P et al. US 20150250372 A1 (“T P”), Orbach US 20170019496 A1 (“Orbach”), and Williams et al. US 20180361583 A1 (“Williams”) as applied to claim 1 above, and further in view of Barik et al. US 20180314936 A1 (“Barik”).
	Regarding Claim 11. Komatsuzaki in combination with T P, Orbach, and Williams teaches the robot management server of claim 1.
	Komatsuzaki also teaches:
	wherein the processor is configured to estimate the total number of target users for each of the service spaces (an estimated robot use amount calculating unit that involves calculating the estimated robot use amount for all of the small regions in a workplace [Column 5 lines 4-17]. The process for calculating the estimated robot use amount involves acquiring the area information from the environmental sensor [FIG. 7, S703], which includes the number of persons stored in the memory [Column 6, lines 31-40], This is applied to each small region [Column 6, lines 12-15]. At S706, a person is selected for each small region, and the first time steps S706-S709 are performed, the person selected is a first user [FIG. 7, S706-S709]).
	Komatsuzaki does not teach:
	an algorithm model of an artificial neural network.
	However, Barik teaches:
	an algorithm model of an artificial neural network (a machine learning system, which uses machine learning algorithms (e.g., neural networks) [paragraph 4]. describes a neural network with nodes that compute local weight updates [paragraph 191], and this is illustrated in FIGS. 7-8D. Barik also explains that the neural network can be an artificial neural network [217]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Komatsuzaki with an algorithm model of an artificial neural network as taught by Barik so as to allow the system of Komatsuzaki to learn and adjust its ability to perform tasks through machine learning, as suggested by Barik in paragraphs 7-8.
	Regarding Claim 12. Komatsuzaki in combination with T P, Orbach, Williams, and Barik teaches the robot management server of claim 11.
	Komatsuzaki also teaches:
	wherein the information regarding the movement of the users is input to the algorithm model, and the total number of first users is output from the algorithm model (the robot disposition position determining process is performed in a case where the environmental sensors detect that rapid movement of the persons in the workplace occurs [Column 11, lines 30-55], which means that the environmental sensors are collecting information regarding movement of persons, and the estimated robot use amount calculating unit is factoring movement information among other data, among other information shown in FIG. 8, such as time spent in zones for desk work and experimental work [FIG. 8]. This information, as described regarding claim 11, is included in the history parameter and schedule information [Column 8, lines 23-39, 63-67, Column 9, lines 1-15]. Environmental sensors disposed on walls, ceilings, and are connected to the server and the robots [Column 2, lines 5-9]. As shown in FIG. 5, the server acquires information from the sensors, analyzes the information, calculates the estimated use amount for the robots, and specifies the disposition position of the robot in accordance with the use value. The control server divides the workplace into small plural regions as a whole, calculating a value indicating a use possibility of the robot for each small region [Column 4, lines 28-44]. The sensor information acquisition unit of the server requests information of a specific small region from the environmental sensor, such as the number of persons in the region, information regarding positions and states, voice data, and the like [Column 4, lines 45-52]. The information capture by the environmental sensors may include image capturing, and the cameras on the robots can also capture images).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664